Citation Nr: 1713227	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  14-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for type 2 diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from May 1957 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, based on the medical evidence of record which includes a diagnosis of mood disorder, the Board will consider entitlement to all psychiatric diagnoses raised by the record. 

As such, the claim for service connection for an acquired psychiatric disability is more accurately stated as listed on the title page of this decision.

Finally, following an October 2016 rating decision which, in pertinent part, denied the Veteran's claims of entitlement to service connection for benign tumors, peripheral neuropathy of the left lower extremity and left upper extremity; increased the disability rating from 10 percent to 20 percent for a left shoulder disability, effective July 13, 2016; and continued a 10 percent disability rating for hypertension; the Veteran submitted a timely notice of disagreement (NOD) in November 2016.  However, a review of the claims file reveals that the RO is addressing this NOD; thus, the Board declines jurisdiction of this issue at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  In a rating decision issued in March 2000, the RO denied claims for service connection for type 2 diabetes mellitus and PTSD based on the determination that the evidence did not show that the Veteran had a diagnosis of either disability.

2.  The evidence received since the March 2000 RO decision, which denied a claim of entitlement to service connection for type 2 diabetes mellitus, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the March 2000 RO decision, which denied a claim of entitlement to service connection for PTSD, is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disorder, currently diagnosed as mood disorder that is etiologically related to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied service connection for PTSD and type 2 diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016). 

2.  The evidence received subsequent to the March 2000 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the March 2000 RO denial of service connection for PTSD, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, currently diagnosed as mood disorder, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Board reopened the claim of entitlement to service connection for PTSD and granted the claim of entitlement to service connection for an acquired psychiatric disorder which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the request to reopen a claim for entitlement to service connection for type 2 diabetes mellitus, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Next, although not required (since the new and material claim has not been reopened), a relevant VA examination and opinion was obtained in December 2010, which unfortunately, only provided additional evidence against this claim.  In sum, the Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I. New and Material Evidence

A March 2000 rating decision denied service connection for type 2 diabetes mellitus and PTSD on the bases that the evidence did not show that the Veteran had a diagnosis of type 2 diabetes mellitus or a clinical diagnosis of PTSD.

Although the RO declined to reopen the claims in a March 2011 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  Since the Veteran did not appeal that decision or submit any additional evidence within one year of the March 2000 rating decision, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2016).

The Veteran most recently submitted his application to have the previously denied claim reopened in April 2010.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low.  However, it must be met to reopen the claim. 

The pertinent evidence of record at the time of the March 2000 rating decision included the Veteran's DD Form 214s, service treatment records (STRs), and private treatment records.
It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for his type 2 diabetes mellitus and PTSD is evidence of current clinical diagnoses of type 2 diabetes mellitus and PTSD which have been shown to be related to the Veteran's active military service.

The evidence received since the March 2000 RO decision consists of additional private treatment records, service personnel records (SPRs), and STRs.

The newly-received private treatment records do not indicate a current diagnosis of type 2 diabetes mellitus.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for the claimed disability in a way that raises a reasonable possibility of substantiating the claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.

With regard to the SPRs and STRs received subsequent to the March 2000 rating decision, the Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156 (c).  In this regard, the service personnel records do not contain any information or evidence relevant to, or which would substantiate, the diabetes mellitus claim.  Therefore, the service personnel records are not deemed relevant to the claim on appeal and 38 C.F.R. § 3.156 (c) are not applicable to this claim.

The evidence of record also includes a December 2010 VA diabetes mellitus examination which indicates an assessment of pre-diabetes, but the VA examiner opined that there was no current evidence of diabetes mellitus.  The Board finds this determination is adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).
In this regard, it is important for the Veteran to understand that even if the Board reopened the claim the "new" evidence (the VA examination) would only provide more highly probative evidence against this claim, providing more evidence against this claim beyond the evidence that existed in the prior rating action.  Reopening the claim at this point does not provide a basis for this claim to be granted based on this evidence.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 C.F.R. § 3.156 (a).

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for type 2 diabetes mellitus has not been received.  As such, the Board's March 2000 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With regard to the claim for service connection for PTSD, which the Board reframed the issue since the March 2000 rating decision, the evidence added to the record includes a June 2013 private medical opinion and August 2013 Disability Questionnaire Examination (DBQ) report which indicate a diagnosis of mood disorder related to his service-connected disabilities.
 
Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for PTSD is reopened.



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has an acquired psychiatric disorder that is related to his service.  Specifically, he contends that he has PTSD that is related to his service.

The evidence of record includes a May 1999 report from private psychologist Dr. W.W.S. which shows that the Veteran presented with a history of military stressors that included a traumatic event in which a person in charge of the mail failed to return from a mission.  The second and most significant event was witnessing a bunker attack.  The physician diagnosed mood disorder, recurrent, with some psychotic features, secondary to military experiences.  He indicated that his benign essential tremor caused difficulty with relating to others.  However, the Board notes that the Veteran is not service-connected for benign essential tremors.

The record also includes an August 2010 VA PTSD examination which shows that after a thorough review of the claims file and clinical evaluation of the Veteran, the examining physician opined that the Veteran had no clinically significant impairment in functioning, which is necessary for a diagnosis of PTSD.
However, the evidence includes a June 2013 report from private psychologist Dr. H.H.G. who opined that based on an interview of the Veteran and review of the claims file, the Veteran's service-connected disabilities more likely than not aggravate his mood disorder.  

On August 2013 Mental Disorders DBQ examination Dr. H.H.G. diagnosed mood disorder secondary to chronic pain.

In light of the Veteran's currently diagnosed acquired psychiatric disorder, mood disorder, post-service treatment for his service-connected disabilities and associated complaints of psychiatric symptomatology which includes anxiety, and the private and VA medical opinions of record, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for an acquired psychiatric disorder on a secondary basis is warranted.

The nature and extent of this disability (mood disorder) caused by the service-connected disability is not currently before the Board.


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for type 2 diabetes mellitus; the claim is not reopened

The claim for service connection for PTSD is reopened.

Service connection for an acquired psychiatric disorder, currently diagnosed as mood disorder, is granted.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


